Exhibit 10.15

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT (this “Amendment”), dated as of December 17, 2009, to the
Amended and Restated Credit Agreement, dated as of April 9, 2008 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among HUGHES TELEMATICS, INC., a Delaware
corporation (“Borrower”), the lenders party thereto (the “Lenders”), MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and as collateral agent. Capitalized terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement.

RECITALS

A. Borrower, the Administrative Agent, the Lenders and other parties thereto are
party to the Credit Agreement.

B. Borrower has requested that certain amendments be made to the Credit
Agreement as set forth herein.

C. The Lenders signatory hereto have consented to this Amendment on the terms
and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Amendments to Credit Agreement. As of the Second Amendment Effective Date (as
defined below) and subject to the satisfaction of the conditions set forth in
Section 2 hereof, the Credit Agreement shall be amended as set forth below:

(a) Amendments to Section 1.01 – Defined Terms. Section 1.01 of the Credit
Agreement is hereby amended by adding the following definitions to Section 1.01,
which shall be inserted in the proper alphabetical order.

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement
dated as of December 17, 2009.

“Second Amendment Effective Date” shall have the meaning set forth in the Second
Amendment.

(b) Amendment to Section 3.01 – Fees; Reduction of Commitment. Section 3.01 of
the Credit Agreement is hereby amended by adding the following new clause
(d) immediately following clause (c):

“(d) If the Borrower issues and sells securities in one or more transactions
consummated on or prior to March 31, 2010 to the investor identified on Part B
of Schedule 4.02(c) (or any of its respective affiliates or entities for which
it acts as advisor or investment manager and whether or not other entities are
additional participants in



--------------------------------------------------------------------------------

such transaction(s)), the Borrower shall, upon such issuance and sale, pay for
the account of each Lender that executes and delivers the Second Amendment on or
before 5:00 p.m., New York City time, on December 18, 2009, a fee equal to its
pro rata share (based on the outstanding principal amount of all Loans
outstanding as of the date of such issuance and sale) of one percent (1%) of the
net cash proceeds of such issuance and sale.”

(c) Amendment to Section 4.02 – Mandatory Repayments. Section 4.02 of the Credit
Agreement is hereby amended by:

(i) deleting the word “or” at the end of clause (vii) in the parenthetical of
clause (c) and replacing it with a comma, and adding the following at the end of
such clause (vii):

“, (viii) issuances of (A) Equity Interests pursuant to warrants issued for the
benefit of any holder of Indebtedness permitted under Section 8.04(b)(x) or
(B) other warrants or rights outstanding for the benefit of any holder of
Indebtedness permitted under Section 8.04(b)(x) as of and in effect on the
Second Amendment Effective Date or (ix) the issuance and sale of securities in
one or more transactions consummated on or prior to March 31, 2010, involving
net proceeds to the Borrower of up to $15,000,000 in the aggregate in which any
of the entities listed on Schedule 4.02(c) hereto (or any of their respective
affiliates or entities for which they act as advisor or investment manager, and
whether or not other entities are additional participants in such transaction)
is a participant”; and

(ii) adding the words “other than sales or issuances of Equity Interests and” at
the beginning of the first parenthetical of clause (e).

(d) Amendment to Section 8.07 – Modifications of Certificate of Incorporation,
By-Laws, Indebtedness and Certain Other Agreements, etc. Section 8.07 of the
Credit Agreement is hereby amended by adding the following parenthetical after
the words “Equity Interests” in clause (i):

“(other than any amendment or agreement related to the issuances of (A) Equity
Interests pursuant to warrants issued for the benefit of any holder of
Indebtedness permitted under Section 8.04(b)(x), (B) other warrants or rights
outstanding for the benefit of any holder of Indebtedness permitted under
Section 8.04(b)(x) as of and in effect on the Second Amendment Effective Date)
or (C) any issuance or sale of securities described in clause (ix) of the
parenthetical in Section 4.02(c))”.

(e) Amendments to Schedules. The Credit Agreement is amended by adding a new
Schedule 4.02 - Equity Interest Participants, as attached to this Agreement as
Exhibit A.

2. Effectiveness of this Amendment. This Amendment shall become effective on and
as of the date (the “Second Amendment Effective Date”) on which all of the
following conditions precedent have been satisfied:

(a) Amendment. The Administrative Agent shall have received this Amendment duly
executed and delivered by Borrower and the Required Lenders;

(b) Costs and Expenses. The Borrower shall have paid all expenses required to be
paid under Section 7(a) of this Amendment for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), in connection
with this Amendment (or Borrower shall have made arrangements for the payment
thereof satisfactory to the Administrative Agent);

 

2



--------------------------------------------------------------------------------

(c) Consenting Lender Fee. Without duplication to Section 7(b) of this
Amendment, the Borrower shall have paid for the account of each Lender that
executes and delivers this Amendment on or before 12:00 p.m., New York City
time, on December 17, 2009, an amendment fee equal to its pro rata share of
$100,000, based on the outstanding principal amount of all such Loans
outstanding on the Second Amendment Effective Date; and

(d) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the execution, delivery or effectiveness of this
Amendment.

3. Representations and Warranties. Borrower represents and warrants as follows:

(a) The Borrower is a duly organized and validly existing Business in good
standing under the laws of the jurisdiction of its organization, (b) has the
requisite Business power and authority to own its property and assets and to
transact the business in which it is engaged and (c) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. No certifications by any
Governmental Authority are required for operation of the business of the
Borrower that are not in place, except for such certifications or agreements,
the absence of which would not reasonably be expected to have a Material Adverse
Effect.

(b) The Borrower has the Business power and authority to execute, deliver and
perform the terms and provisions of the Amendment to which it is party and has
taken all necessary Business action to authorize the execution, delivery and
performance by it of the Amendment. The Borrower has duly executed and delivered
the Amendment to which it is party, and such Amendment constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

(c) Neither the execution, delivery by the Borrower of the Amendment or the
performance by the Borrower of the Credit Agreement (as amended by the
Amendment), nor compliance by it with the terms and provisions thereof, (a) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or Governmental Authority, except for
any such contravention that would not reasonably be expected to have a Material
Adverse Effect, (b) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of the Borrower or any of its Restricted Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which the Borrower or any of its Restricted Subsidiaries is a party or by
which it or any its property or assets is bound or to which it may be subject
except for any such conflict that would not reasonably be expected to have a
Material Adverse Effect, (c) will violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents), as applicable, of
the Borrower or any of its Subsidiaries or (d) will be subject to any limitation
on right or approval from any Governmental Authority.

(d) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise
been obtained or made on or prior to the Second Amendment Effective Date and
which remain in full force and effect on the Second Amendment Effective Date),
or exemption by, any Governmental Authority is required to be obtained or

 

3



--------------------------------------------------------------------------------

made by, or on behalf of, the Borrower to authorize, or is required to be
obtained or made by, or on behalf of, the Borrower in connection with, (i) the
execution, delivery and performance of this Amendment, or (ii) the legality,
validity, binding effect or enforceability of the Amendment except where failure
to obtain or make the same would not reasonably be expected to have a Material
Adverse Effect.

(e) No event has occurred and is continuing or will result from the execution
and delivery of this Amendment that would constitute a Default or an Event of
Default.

4. Consent of Lenders to this Amendment and the Second Lien Credit Facility. By
its signature below, such Lender (a) consents to the amendments to the Credit
Agreement set forth herein, (b) notwithstanding anything to the contrary in the
Credit Agreement, consents to the execution and delivery of, and the performance
of the obligations under, the second lien credit agreement, in the form attached
hereto as Exhibit B, by the Borrower and the other Credit Parties, (c) consents
to the Collateral Agent entering into the Intercreditor Agreement, dated on or
about the date hereof, among Morgan Stanley & Co. Incorporated, as first-lien
collateral agent and Plase HT, LLC, as second lien collateral agent. and any
other intercreditor agreement required to be entered into in connection with
Section 8.04(b)(x), and (d) acknowledges that the obligations under the Second
Lien Credit Agreement, dated on or about the date hereof, among the Borrower,
the lenders from time to time party thereto, Plase HT, LLC, as collateral agent
and as administrative agent, shall constitute Subordinated Obligations for the
purposes of the Credit Agreement.

5. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

7. Expenses.

(a) Without limiting Borrower’s obligations under Section 11.01 of the Credit
Agreement, Borrower hereby agrees to reimburse the Administrative Agent for
reasonable and documented out-of-pocket expenses, including the reasonable fees
and disbursements of counsel, incurred in connection with this Amendment. The
provisions of Section 11.05 of the Credit Agreement is hereby incorporated by
reference herein as if fully set forth and in full force and effect as if
written in full herein.

(b) Without duplication to the fees paid pursuant to Section 2(c) of this
Amendment, the Borrower shall promptly pay for the account of each Lender that
executes and delivers this Amendment on or before 5:00 p.m., New York City time,
on December 18, 2009, an amendment fee equal to its pro rata share of $100,000,
based on the outstanding principal amount of all such Loans outstanding on the
Second Amendment Effective Date.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart hereof by facsimile or electronic
transmission shall be as effective as delivery of any original executed
counterpart hereof.

 

4



--------------------------------------------------------------------------------

9. Reference to and Effect on the Credit Documents.

(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Credit
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Credit Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to the Administrative
Agent and the Lenders, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Agent or any other Lender under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents.

(d) To the extent that any terms and conditions in any of the Credit Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

10. Integration. This Amendment, together with the other Credit Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

HUGHES TELEMATICS INC., a Delaware corporation By:   /s/ CRAIG KAUFMANN Name:  
Craig Kaufmann Title:   VP Finance and Treasurer



--------------------------------------------------------------------------------

CRS Fund, Ltd. as Lender By:   /s/ DAVID A. MILICH Name:   David A. Milich
Title:   COO



--------------------------------------------------------------------------------

Cyrus Opportunities Master Fund II, Ltd. as Lender By:   /s/ DAVID A. MILICH
Name:   David A. Milich Title:   COO



--------------------------------------------------------------------------------

Cyrus Select Opportunities Master Fund, Ltd. as Lender By:   /s/ DAVID A. MILICH
Name:   David A. Milich Title:   COO



--------------------------------------------------------------------------------

Crescent 1, L.P. as Lender By:   /s/ DAVID A. MILICH Name:   David A. Milich
Title:   COO



--------------------------------------------------------------------------------

Granite Creek FlexCap I, L.P. as Lender By:   /s/ BRIAN B. BOORSTEIN Name:  
Brian B. Boorstein Title:   Managing Member



--------------------------------------------------------------------------------

PLASE HT, LLC as Lender By:   /s/ ANDREW AFRICK Name:   Andrew Africk Title:  
Manager



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc. as Lender By:   /s/ DAVID BERSH Name:  
David Bersh Title:   Vice President



--------------------------------------------------------------------------------

Accepted, Acknowledged and Agreed:

 

MORGAN STANLEY SENIOR FUNDING, INC., Individually and as Administrative Agent
By:   /s/ SUBHALAKSHMI GHOSH-KOHLI Name:   Subhalakshmi Ghosh-Kohli Title:   VP
MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:   /s/ SUBHALAKSHMI
GHOSH-KOHLI Name:   Subhalakshmi Ghosh-Kohli Title:   VP